Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         October 29, 2019




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 51700-1-II

                                Respondent,
                                                                PUBLISHED OPINION
         v.

    RACHEL DARSHELL RICHARDS,

                                Appellant.



        MAXA, C.J. – Rachel Richards appeals her conviction of unlawful possession of heroin.1

She argues that the trial court erred by not suppressing evidence that police officers seized in a

search incident to her arrest. We hold that the officers did not exceed the scope of a lawful

search incident to arrest when they searched a closed pouch in Richards’s purse that she was

carrying at the time of arrest. Accordingly, we affirm Richards’s conviction.

                                              FACTS

        On November 11, 2017, a loss protection officer at a retail store in Woodland, observed

Richards placing store merchandise into her purse. The officer approached Richards after she

left the store without paying for the items in her purse. Two police officers, who were waiting



1
 Richards also was convicted of third degree theft, but she does not challenge that conviction on
appeal.
No. 51700-1-II


outside, detained Richards and escorted her to the loss protection office. There, the officers

arrested Richards and searched her purse.

       During the search of the purse, the officers discovered the stolen merchandise and a

closed, zippered pouch. They opened the pouch and searched it, looking for theft tools used for

removing secure access devices. The pouch contained drug paraphernalia, foil residue, straws,

and syringes.

       The State charged Richards with unlawful possession of heroin. Richards filed a motion

to suppress the contents of the pouch found in her purse. The trial court considered the evidence

set out above and denied the motion. The court gave an oral ruling, but did not enter written

findings of fact and conclusions of law.

       Richards subsequently was convicted of possession of heroin. She appeals her

conviction.

                                             ANALYSIS

A.     STANDARD OF REVIEW

       When reviewing a trial court’s denial of a CrR 3.6 motion to suppress evidence, we

determine whether substantial evidence supports the findings of fact and whether those findings

of fact support the conclusions of law. State v. Russell, 180 Wash. 2d 860, 866, 330 P.3d 151

(2014). Substantial evidence is evidence that is sufficient to persuade a fair-minded person of

the truth of the finding. Id. at 866-67. We review conclusions of law de novo. Id. at 867.

       Here, the trial court did not make written findings of fact or conclusions of law as

required by CrR 3.6. Although failure to enter findings of fact and conclusions of law is error,

such error is harmless if the trial court’s oral findings are sufficient to permit appellate review.



                                                  2
No. 51700-1-II


State v. Weller, 185 Wash. App. 913, 923, 344 P.3d 695 (2015). We conclude that the trial court’s

error is harmless here.

B.     SCOPE OF SEARCH INCIDENT TO ARREST

       Richards argues that the officers’ warrantless search of the closed pouch in her purse was

unlawful. We disagree.

       1.    Legal Principles

       Both the Fourth Amendment to the United States Constitution and article I, section 7 of

the Washington Constitution prohibit warrantless searches unless one of the exceptions to the

warrant requirement applies. State v. Rooney, 190 Wash. App. 653, 658, 360 P.3d 913 (2015).

The State has the burden of establishing an exception. Id.at 658-59.

       One exception to the warrant requirement is a search of a person incident to a lawful

arrest of that person. State v. Brock, 184 Wash. 2d 148, 154, 355 P.3d 1118 (2015). Under this

exception, an officer making a lawful custodial arrest has authority to search the person being

arrested as well articles of the arrestee’s person such as clothing and personal effects. State v.

Byrd, 178 Wash. 2d 611, 617-18, 621, 310 P.3d 793 (2013) (citing United States v. Robinson, 414
U.S. 218, 224, 94 S. Ct. 467, 38 L. Ed. 2d 427 (1973)). An article immediately associated with

the arrestee’s person may be searched if the arrestee has actual possession of it at the time of a

lawful custodial arrest. Id. at 621. This rule is referred to as the “time of arrest” rule. Id. at 620-

21. Based on this rule, an officer may search a purse or a bag in the arrestee’s possession at the

time of arrest. Id. at 622.

       A search of an arrestee’s person or articles in his or her possession does not require a

case-by-case determination that a warrantless search is necessary for officer safety or evidence



                                                   3
No. 51700-1-II


preservation. Brock, 184 Wash. 2d at 154-55. Such a search is reasonable regardless of “the

probability in a particular arrest situation that weapons or evidence would in fact be found.”

Robinson, 414 U.S. at 235. Instead, “[t]he authority to search an arrestee’s person and personal

effects flows from the authority of a custodial arrest itself.” Byrd, 178 Wash. 2d at 618.

       A second type of search incident to arrest involves a search of the area within the

arrestee’s control. Byrd, 178 Wash. 2d at 617. This type of search must be justified by showing

that the arrestee might access the surrounding area to obtain a weapon or destroy evidence. Id.

(citing Chimel v. California, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969)); see also

State v. Valdez, 167 Wash. 2d 761, 777, 224 P.3d 751 (2009) (addressing the search of an

automobile incident to arrest).

       The United States Supreme Court addressed the search of an article in an arrestee’s

possession incident to an arrest in Riley v. California, 573 U.S. 373, 134 S. Ct. 2473, 189 L. Ed.
2d 430 (2014). The Court held that police may not conduct a warrantless search of the digital

information on a cell phone found on the arrestee’s person at the time of arrest. Id. at 386. In

reaching this decision, the Court compared the minimal benefits of a cell phone search with

respect to officer protection and evidence preservation with the significant privacy concerns

implicated by the large amounts of personal and intimate information on modern cell phones. Id.

at 387-96.

       In State v. VanNess, Division One of this court relied on Riley in holding that the search

incident to arrest exception did not apply to the search of a locked box inside a backpack an

arrestee was carrying at the time of the arrest. 186 Wash. App. 148, 156-62, 344 P.3d 713 (2015).

The court in VanNess stated:



                                                 4
No. 51700-1-II


        After Riley, a lawful arrest no longer provides categorical justification to search,
        without a warrant, all items found on an arrested person at the time of arrest.
        Instead, if the item to be searched falls within a category that implicates an
        arrestee’s significant privacy interests, the court must balance the government
        interests against those individual privacy interests. Only when government
        interests in officer safety and evidence preservation exceed an arrestee’s privacy
        interest in the category of item to be searched may it be searched incident to arrest
        without a warrant.

Id. at 160.

        In evaluating the arrestee’s privacy interest in the locked box, the court noted that our

Supreme Court has held that officers cannot search a locked container found in an automobile

incident to an arrest without justification based on officer safety or preservation of evidence. Id.

at 160-61 (citing Valdez, 167 Wash. 2d at 777). The court concluded that the locked box in the

backpack could not be searched without a warrant because the arresting officer raised no

concerns about his safety and there was no indication that the officer believed that the box would

contain evidence relevant to the crime of arrest. VanNess, 186 Wash. App. at 162.

        2.    Analysis

        Here, there is no question that the officers could search Richards’s purse incident to her

arrest because it was in her possession. Byrd, 178 Wash. 2d at 622. Under VanNess, the officers

would have been precluded from searching a locked container in that purse absent concerns

about officer safety or an indication that a locked container contained evidence relevant to the

crime of arrest. 186 Wash. App. at 162. The issue here is whether the same rule applies to a

closed, unlocked container in Richards’s purse. We conclude that it does not.

        Washington courts addressing searches of purses incident to arrests have expressed no

concern about officers searching closed, unlocked containers inside a purse or bag. In Brock, the




                                                  5
No. 51700-1-II


court held that a search incident to an arrest was lawful when officers found drugs in a wallet

inside a backpack searched incident to an arrest. 184 Wash. 2d at 152, 159. In Byrd, the court held

that a search incident to an arrest was lawful when officers found drugs in a sunglasses case

inside a purse. 178 Wash. 2d at 615, 625. See also State v. Whitney, 156 Wash. App. 405, 409, 232
P.3d 582 (2010) (pill bottle); State v. Jordan, 92 Wash. App. 25, 31, 960 P.2d 949 (1998) (film

canister and pill bottle); State v. Gammon, 61 Wash. App. 858, 863, 812 P.2d 885, (1991) (pill

bottle); State v. White, 44 Wash. App. 276, 280, 722 P.2d 118 (1986) (cosmetics case).

       None of these cases specifically addressed whether officers could lawfully search closed,

unlocked containers. But Richards cites no cases in which a court has held that opening a closed,

unlocked container during a lawful search of a purse or bag incident to an arrest is prohibited.

She references State v. Wisdom, in which the court held that the search of an unlocked shaving

kit in an arrestee’s car was unlawful. 187 Wash. App. 652, 670-73, 349 P.3d 953 (2015).

However, in that case the court found that the search of the car in which the shaving kit was

found was not a lawful search incident to arrest. Id. at 672-73. Here, the search of Richards’s

purse was lawful.

       We note the court’s comment in VanNess that a search of a locked container may

“implicate[] an arrestee’s significant privacy interests” and therefore may preclude application of

the search incident to arrest exception. 186 Wash. App. at 160. But the search of a closed,

unlocked pouch in a purse in the arrestee’s possession simply does not implicate the type of

significant privacy interests that would render the search of the pouch unlawful.

       We conclude that officers searching a purse or bag incident to arrest may lawfully search

closed, unlocked containers within that purse or bag. Accordingly, we hold that the trial court



                                                 6
No. 51700-1-II


did not err in denying Richards’s motion to suppress the evidence discovered in the search of the

pouch in her purse.

                                        CONCLUSION

       We affirm Richards’s conviction of unlawful possession of heroin.



                                                    MAXA, C.J.


 We concur:



MELNICK, J.




GLASGOW, J.




                                                7